Escobar v New York Univ. (2019 NY Slip Op 03896)





Escobar v New York Univ.


2019 NY Slip Op 03896


Decided on May 16, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 16, 2019

Gische, J.P., Kahn, Gesmer, Singh, Moulton, JJ.


9333 157197/14

[*1]Dennis Escobar, Plaintiff-Appellant,
vNew York University, Defendant-Respondent.


Mitchell Dranow, Sea Cliff, for appellant.
Kennedys CMK LLP, New York (Elizabeth J. Streelman of counsel), for respondent.

Order, Supreme Court, New York County (Debra James, J.), entered on or about June 22, 2018, which granted defendant's motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Summary judgment was properly granted in this action where plaintiff alleges that he was injured when he slipped and fell while ascending the stairs in defendant's library. Plaintiff has not adequately demonstrated that a hazardous condition caused his fall. Plaintiff testified that he did not see anything on the stairs immediately before he fell, and neither he nor anyone else has ever identified the cause of his accident.
Even if plaintiff did adequately identify the condition, the record demonstrates a lack of constructive notice on defendant's part. Although defendant failed to submit evidence showing when it last inspected or cleaned the stairs before the accident (see e.g. Graham v YMCA of Greater N.Y., 137 AD3d 546 [1st Dept 2016]; Spector v Cushman & Wakefield, Inc., 87 AD3d 422 [1st Dept 2011]), plaintiff's testimony establishes lack of constructive notice as a matter of law.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 16, 2019
DEPUTY CLERK